DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12 February 2021 has been received and entered.  Claims 84-97 have been canceled.  Claims 70-83 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12 February 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 March 2020 and 12 February 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
The “List of References Cited by Applicant” filed 18 March 2020 and 12 February 2021 have been received and entered.  The “References” have been considered with regard to the content of the specification, abstract, claims and drawings as the cited documents are U.S. Pat. Applications.  As Applicant did not submit the information on a PTO-1449, an initialed, signed and dated copy cannot be returned.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 70-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-39 and 52-63 of U.S. Patent No. 9,273,107;
claims 1-60 of U.S. Patent No. 9,089,525;
claims 1-38 and 46-52 of U.S. Patent No. 9,925,242;
claims 1-50, 74-96 and 109-120 of U.S. Patent No. 9,580,483;
claims 1-113 of U.S. Patent No. 9,751,924;
claims 1-36 and 46-54 of U.S. Patent No. 9,895,416;
claims 1-36 and 46-54 of U.S. Patent No. 9,889,177;
claims 1-36 and 46-54 of U.S. Patent No. 9,878,008;
claims 1-36 and 46-54 of U.S. Patent No. 9,974,833;
claims 1-36 and 46-54 of U.S. Patent No. 9,878,009;
claims 1-36 and 46-54 of U.S. Patent No. 9,889,178;
claims 91-121 of U.S. Patent No. 10,413,590;

Each of the patents teach methods of treatment by administration of an FGF19 variant polypeptide, specifically including the polypeptide of SEQ ID NO:69 of the instant application (species election) and also including a supplemental therapy being administered (see the claims of each patent).  The methods of the cited patents are directed to reducing bile acid synthesis and treating bile-acid related or associated disorders and include NASH, primary biliary cirrhosis, PSC, BAD, PIC, error of bile acid synthesis, bile acid malabsorption, etc. as well as methods of reducing glucose levels and treatment of diabetes.  The cited patents all teach administration of a supplemental therapy but do not necessarily recite specific compounds.
Le et al. provide a review of therapies for treatment of NASH and steatohepatitis as well as cirrhosis, which are bile-acid related/associated disorders.  Le et al. also teaches that NASH often co-exists with other features of metabolic syndrome including obesity and that insulin resistance is common in patients with NASH.  Le et al. do not teach a combination of therapies which include FGF19 variant polypeptides.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of the cited patents and administer a supplemental therapy for the treatment of the bile-acid related/associated conditions recited in the claims wherein the supplemental therapy includes a compound selected from insulin sensitizers, glucagon-like peptide-1 receptor agonists, anti-inflammatories, anti-apoptotic compounds, anti-fibrotic compounds, vitamin E, pentoxifylline, betaine, ursodeoxycholic acid, antioxidants, anti-diabetic therapies, statins, exetimibe, PPAR-gamma ligands, metformin as taught by Le et al.  
Furthermore, while Le et al. does not teach all bile-acid related/associated disorders and therefore, does not disclose all known treatments for various conditions, the prior art does recognize therapies for treatment of a number of conditions which appear to predate the instant application:  glucocorticoids are used in treating cholestasis, cholic acids (CDCA, UDCA) are used in treating primary biliary cholangitis, 
insulin, insulin secretagogues, insulin mimetics, sulfonylurea and meglitinide, biguanide, alpha-glucosidase inhibitors, GLP-1, GLP-1 agonists and GLP-1 analogs are used to treat NASH, PPAR agonists are used to treat cholestasis, DPP-IV inhibitors control blood sugar and would be used to treat NASH, PTP1B inhibitors are used for insulin regulation and would be used to treat NASH, SGLT2 inhibitors lower blood sugar and would be used to treat NASH, RXR agonist regulate excretion of bile acids and would be used to treat cholestatic diseases, Glycogen synthase kinase-3 inhibitors control blood glucose and would be used to treat NASH, Beta-3 adrenergic receptor agonist controls glucose and would be used to treat NASH, 11-beta-HSD1 Inhibitor controls glucose and would be used to treat NASH, Amylin controls glucose/insulin and would be used to treat NASH, bile acid sequestrant treats bile acid diarrhea, SGLT-2 inhibitor lowers blood glucose and would be used to treat NASH.  Therefore, the invention as a prima facie obvious before the effective filing date of the claimed invention, absent evidence to the contrary.

Claims 70-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 73-112 and 122-130 of copending Application No. 15/895,812; 
claims 72-105 and 113-119 of copending Application No. 15/959,054;
claims 122-124 and 126-128 of copending Application No. 16/282,002;
claims 73-89, 109-110, 122-124 and126-128 of copending Application No. 16/282,029;
claims 72, 84, 103-105,113-116 and 118-119 of copending Application No. 16/282,058;
claims 72, 84, 113-116 and 118-119 of copending Application No. 16/282,086;
claims 72, 84, 113-116 and 118-119 of copending Application No. 16/282,103;
claims 1, 26, 60, 72 and 76 of copending Application No. 16/850,818;
in view of Le et al. (J. Clin. Exp. Hepatol. 2:  156-173, 2012).
Each of the patent applications teach methods of treatment by administration of an FGF19 variant polypeptide, specifically including the polypeptide of SEQ ID NO:69 of the instant application (species election) and also including a supplemental therapy being administered (see the claims of each document).  The methods of the cited applications are directed treating bile-acid related or associated disorders which include disorders specifically recited in the instant claims.  The applications all teach administration of a supplemental therapy but do not recite specific compounds.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of the cited applications and administer a supplemental therapy for the treatment of the bile-acid conditions of the applications wherein the supplemental therapy includes a compound selected from insulin sensitizers, glucagon-like peptide-1 receptor agonists, anti-inflammatories, anti-apoptotic compounds, anti-fibrotic compounds, vitamin E, pentoxifylline, betaine, ursodeoxycholic acid, antioxidants, anti-diabetic therapies, statins, exetimibe, PPAR-gamma ligands, metformin as taught by Le et al.  Le et al. teach that any one of these compounds were known and used for treating bile-acid related/associated conditions and therefore, one of ordinary skill in the art would have a reasonable expectation of combining the known therapies for the conditions with the FGF19 variant peptide in the methods of the cited applications to arrive at the claimed invention.
Furthermore, while Le et al. does not teach all bile-acid related/associated disorders and therefore, does not disclose all known treatments for various conditions, the prior art does recognize therapies for treatment of a number of conditions which appear to predate the instant application:  glucocorticoids are used in treating cholestasis, cholic acids (CDCA, UDCA) are used in treating primary biliary cholangitis, 
prima facie obvious before the effective filing date of the claimed invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647